Title: To Thomas Jefferson from James Monroe, 21 October 1802
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Richmond Octr. 21. 1802
          
          There are two persons in this place who according to the information I have recd., have respectable claims to the office in question. The first of these is Jacob I. Cohen, a Jew but sound in his principles, of fair character & much employed in the business of the corporation. the other is Tarlton W. Pleasants, a brother of the clerk of the h. of Delegates, of equally fair character, and other respectable pretentions. I can give no name for Norfolk at present, but will as soon as I can. I had some expectation of seing you the begining of the next week, having proposed meeting Mr. Prevost at that time at the federal city or near it, who is so kind to come, take charge of and conduct my family to New York. But a late distressing event the death of my sister in Caroline will put it out of my power to proceed further than Fredbg., on acct. of the meeting of the council wh. is on friday in the next week. On my return I may be able to give a name for Norfolk. You will of course recollect to transmit me what the state of the affr. will permit relative to a provision of some place abroad to wh. to transport certain offenders.
          with great respect & esteem yr. friend & servt
          
            Jas. Monroe
          
        